DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Li (J. Am. Chem. Soc. 2017, 139, 17114-17119)
	Regarding Claim 1-11, 15, and 20, Li et al. teaches a device comprising an anode [Ag, middle left of page 17118, ITO/ZnO (18 nm)/PCE-10: BT-CIC (120 nm)/MoO3 (15 nm)/Ag (x).] and a cathode [ITO, middle left of page 17118], and a active layer comprising the active layer comprising the following compound in a formulation [[PCE-10:BT-CIC blends, figure 2, top of page 17116]. The compound of BT-CIC is the following:
The following compound is the same as the compound in line 4 of claim 10, and in page 17115, figure 1, and middle left of page BT-CIC comprises 4-hexylphenyl, as Ar group, and 2-ethylhexyloxy as R group.

    PNG
    media_image1.png
    257
    591
    media_image1.png
    Greyscale



	Regarding Claim 12-14, Li et al. is relied upon for the reasons given above, Li et al. teaches PCE-10 [page 17115, bottom left of page, (poly[4,8-bis(5-(2-ethylhexyl)thiophen-2-yl)benzo[1,2-b:4,5-b]dithiophene-co-3-fluorothieno[3,4-b]thio-phene-2-carboxylate], which is the same compound as figure 9A-B of the instant application.

    PNG
    media_image2.png
    292
    176
    media_image2.png
    Greyscale



	Regarding Claim 16, Li et al. is relied upon for the reasons given above, Li et al. teaches a Voc of about 0.70 V [Abstract] which is between 0.5 V and 1V.
	Regarding Claim 17, Li et al. is relied upon for the reasons given above, Li et al. teaches a fill factor of about 71.0% [Abstract] which is between 55% and 75%.
	Regarding Claim 18, Li et al. is relied upon for the reasons given above, Li et al. teaches a short circuit current of                 
                    
                        
                            22.5
                             
                            m
                            A
                             
                             
                            c
                            m
                        
                        
                            -
                            2
                        
                    
                
             which is within the claimed                 
                    
                        
                            15
                             
                            m
                            A
                             
                             
                             
                            c
                            m
                        
                        
                            -
                            2
                        
                    
                
             to                 
                    
                        
                            25
                             
                            m
                            A
                             
                            c
                            m
                        
                        
                            -
                            2
                        
                    
                
              [Abstract].
	Regarding Claim 19, Li et al. is relied upon for the reasons given above, Li et al. teaches a EQE of about 75% [Abstract] which is between 65% and 80%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726